Title: From John Adams to Henry Wheaton, 7 February 1821
From: Adams, John
To: Wheaton, Henry



Sir,
Montezillo February 7th. 1821

My best thanks are due to you, for your Anniversary discourse before the historical society in New York on the 25th. of December—I have read this discourse with uncommon interest, and peculiar delight—It is the production of great reading, profound reflection, a discriminating mind, and a pure taste.—I have never read any discourse produced in America relative to the science of public Law, with so much satisfaction—Had I read such a discourse sixty five years ago, it would have given a different, and more respectable cast to my whole Life;—The rising generation in America may bless their stars, that they have so many shineing lights erected for their Illumination, in their own Country—
I am Sir your obliged, / and most Obedient / humble Servant
John Adams.